DETAILED ACTION
           This office action is in response to the application filed on 06/02/2021. Claims 1-15 are cancelled and claims 16-30 have been examined.	

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/776,582 filed on 12/07/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 and 12/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 16-30 are objected to because of the following informalities: claim 16 recites the term “quoitient” which is spelled incorrectly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-25 are dependent on claim 1, however claim 1 has been cancelled. For purposes of examination claims 17-25 will be dependent on independent claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2019/0379894) herein after Lim ‘894 in view of Lim (US 2021/0168404) herein after Lim ‘404.

	Regardin claim 16, Lim ‘894 discloses the following claim limitations: a video decoding method comprising: obtaining information about an index of a first tile and information about an index of a last tile from a bitstream (Lim ‘894, paragraph 69 discloses identification information about the first tile and the last tile constituting the one or more target tiles; in addition paragraph 100 discloses first tile index and last tile index),
wherein the first and last tiles are included in a first slice; determining an index difference between the first tile and the last tile, based on a result of comparing the index of the first tile with the index of the last tile, wherein the index of the first tile and the index of the last tile are respectively determined according to the information about the index of the first tile and the information about the index of the last tile (Lim ‘894, paragraph 100 discloses when tiles on which partial decoding is to be performed are indicated by the identification information about the first tile and the identification information about the last tile, the indicated tiles may be determined as tiles to be decoded. For example, when either the first tile index or the last tile index matches any one of the tile indexes of a plurality of tiles into which a picture is split, it may be determined that partial decoding is performed. On the other hand, if neither the first tile index nor the last tile index matches any of the tile indexes of the plurality of tiles into which the picture is split (e.g., all have null values), it may be determined that partial decoding is not performed),
and decoding a plurality of tiles included in the first slice by using the number of tiles included in the first slice, the information about the index of the first tile, and the information about the index of the last tile (Lim ‘894, paragraph 100 discloses when tiles on which partial decoding is to be performed are indicated by the identification information about the first tile and the identification information about the last tile, the indicated tiles may be determined as tiles to be decoded. For example, when either the first tile index or the last tile index matches any one of the tile indexes of a plurality of tiles into which a picture is split, it may be determined that partial decoding is performed. On the other hand, if neither the first tile index nor the last tile index matches any of the tile indexes of the plurality of tiles into which the picture is split (e.g., all have null values), it may be determined that partial decoding is not performed).
	Lim ‘894 does not explicitly disclose the following claim limitations: determining the number of tiles included in the first slice, by using a quoitient and a remainder obtained by dividing the index difference between the first tile and the last tile by the number of tile columns included in a picture.

determining the number of tiles included in the first slice, by using a quoitient and a remainder obtained by dividing the index difference between the first tile and the last tile by the number of tile columns included in a picture (Lim ‘404, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan; in addition paragraph 321 and table US-00042 discloses a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Lim ‘894 with Lim ‘404 to create the coding system of Lim ‘894 with the number of tiles being encoded or decoded in order of raster scan.
	The reasoning being is to provide an improved video encoding and decoding technology (Lim, paragraph 5).

	Regarding claim 25, Lim ‘894 and Lim ‘404 discloses the video decoding method of claim 1, wherein the picture is split into one or more tile rows and is split into one or more tile columns, the tile is a rectangular area including one or more largest coding units into which the pictures are split, the tile is included in one or more tile rows and is included in one or more tile (Lim ‘404, paragraph 190 and 310 discloses a syntax (num_tile_rows_minus1) indicating the number of tiles split based on the row boundaries of the picture minus 1… the number of tiles included in the tile group may be specified as a value obtained by subtracting 1 from the total number of tiles in the tile group in order of raster scan; in addition paragraph 321 and table US-00042 discloses a syntax (tile_idx) indicating the index of the tile based on the tile layout defined in a picture level header, and a syntax (tile_qp_delta) indicating the value of ΔQP for a QP value to be applied to the CTU and the CU included in the tile, based on the initial QP value suggested in the tile group to which the tile belongs. The index of the tile may be designated for each row and column, or may be designated as one index in order of raster scan).


	With regard to claim 26, claim 26 discloses all the same features and elements to claim 16 as outlined above. Therefore the same rationale that was utilized in claim 16 applies equally as well to claim 26.
 
	Regarding claim 27, Lim ‘894 and Lim ‘404 discloses a video encoding method comprising: when tiles included in a first slice are discontinuously located within a picture, sequentially encoding the tiles included in the first slice (Lim ‘894, paragraph 100 discloses when tiles on which partial decoding is to be performed are indicated by the identification information about the first tile and the identification information about the last tile, the indicated tiles may be determined as tiles to be decoded. For example, when either the first tile index or the last tile index matches any one of the tile indexes of a plurality of tiles into which a picture is split, it may be determined that partial decoding is performed. On the other hand, if neither the first tile index nor the last tile index matches any of the tile indexes of the plurality of tiles into which the picture is split (e.g., all have null values), it may be determined that partial decoding is not performed),
 encoding information about an index of a first tile located at an upper left end from among the tiles included in the first slice; and encoding information about an index of a last tile located at a lower right end from among the tiles included in the first slice (Lim ‘404, paragraph 187 discloses the tiles constituting the picture may be encoded or decoded in order of raster scan, and the multiple CTUs constituting a tile may also be encoded or decoded in order of raster scan. The numbers shown in FIG. 13 are CTU numbers, and may be the order of raster scan in which encoding or decoding is performed; in addition Lim ‘894, paragraph 69 discloses identification information about the first tile and the last tile constituting the one or more target tiles i.e. for coding any area of the tiles).

Allowable Subject Matter
Claims 17-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481